Affirmed and Memorandum Opinion filed October 27, 2020.




                                     In The

                      Fourteenth Court of Appeals

                             NO. 14-19-00804-CR

                    TYRESE DIONTE SEARS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 358th District Court
                            Ector County, Texas
                    Trial Court Cause No. D-17-1992-CR

                         MEMORANDUM OPINION

      Appellant appeals the adjudication of his guilt for the first-degree felony
offense of manufacturing or delivering cocaine. See Tex. Health & Safety Code
Ann § 481.112 (a), (d). Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738 (1967), presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On April 10, 2020, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2